                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION

Donald Needham,

        Plaintiff,

                v.                                            Case No. 1:19cv294

Butler County Jail, et al.,                                   Judge Michael R. Barrett

        Defendants.

                                             ORDER

        This matter is before the Court on the Report and Recommendation (“R&R”) filed by the

Magistrate Judge on November 12, 2019 (Doc. 41).

        Proper notice has been given to the parties under 28 U.S.C. ' 636(b)(1)(C), including

notice that the parties would waive further appeal if they failed to file objections to the Report

and Recommendation in a timely manner. United States v. Walters, 638 F.2d 947 (6th Cir.

1981). No objections to the Magistrate Judge=s R&R (Doc. 41) have been filed.

        Accordingly, it is ORDERED that the R&R (Doc. 41) of the Magistrate Judge is hereby

ADOPTED. Consistent with the recommendation by the Magistrate Judge, the Amended

Complaint (Doc. 29) is STRICKEN; plaintiff’s Motion to Amend (Doc. 31) is DENIED; and

plaintiff’s Motion for “Statute of Limitations Tolling” (Doc. 32) is DENIED. This matter shall

proceed on plaintiff’s Eighth Amendment claim against defendant Blanton.

        IT IS SO ORDERED.


                                                         s/Michael R. Barrett
                                                      Michael R. Barrett, Judge
                                                      United States District Court


                                                 1
